Citation Nr: 0109027	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-11 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1993 to 
December 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that determination, the RO denied as not 
well grounded the claims of service connection for left and 
right shoulder disorders.    


REMAND

When the appellant filed his claim, the law and regulations 
then in effect required him to submit competent evidence of a 
well-grounded, or plausible, claim before VA had a duty to 
assist him in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The RO's decision 
in December 1999, and its later rating decision in March 
2000, were largely based on this requirement.  Recently, 
though, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), eliminating the requirement of submitting evidence of 
a well-grounded claim and extensively revising VA's duty to 
assist the appellant in this claim.  (The issue of left knee 
disability was not expressly denied as not well grounded.)  
It is not clear that further assistance by the VA to the 
appellant pursuant to this enactment would be unproductive 
even for the issue of service connection for the left knee.  
For example, it is not possible to conclude that an medical 
examination and an opinion for each of the issues on appeal 
would not be beneficial to the veteran.  The case is REMANDED 
for the following development:

1.  The RO should ensure that the record 
is fully developed prior to adjudication 
in accordance with the revised 
obligations set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In 
accomplishing this development, the RO 
should ensure that all identifiable 
documentary evidence is obtained and that 
the appellant undergoes VA examinations 
to determine the nature and etiology of 
his disabilities which are the subject of 
this appeal. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




